Title: Editorial Note
From: 
To: 

Editorial Note. GW’s brief journal for 30 Sept.—20 Oct. 1794 records his journey from Philadelphia to western Pennsylvania with the militia raised to suppress the so-called Whiskey Insurrection that erupted in the fall of 1794 in the Pennsylvania counties of Westmoreland, Fayette, Washington, and Allegheny. The Excise Act, passed by Congress 3 Mar. 1791, had imposed substantial duties on domestically distilled spirits and provided an elaborate system for efficient collection.
   
   “An Act repealing, after the last day of June next, the duties heretofore laid upon Distilled Spirits imported from abroad, and laying others in their stead; and also upon Spirits distilled within the United States, and for appropriating the same” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 199–214 [3 Mar. 1791]). Two additional acts, passed in 1792 and 1794, supplemented the original Excise Act: “An Act concerning the Duties on Spirits distilled within the United States” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 267–71 [8 May 1792]); and “An Act making further provision for securing and collecting the Duties on foreign and domestic distilled Spirits, Stills, Wines and Teas” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 378–81 [5 June 1794]).

 Under the law the United States was divided into fourteen districts or surveys, each under a supervisor of the revenue. Inspectors were to be appointed for each district to serve under the supervisor and an elaborate system of penalties and forfeitures was devised to deal with infractions of the law. Considered as a necessary revenue measure by the Federalists, the legislation did not have an easy passage through Congress. Such antiadministration congressmen as Josiah Parker maintained that the excise would “convulse the Government; it will let loose a swarm of harpies, who, under the denomination of revenue officers, will range through the country, prying into every man’s house and affairs, and like a Macedonian phalanx bear down all before them.” In Sen. William Maclay’s view the measure was “the most execrable system that ever was framed against the liberty of a people. . . . War and bloodshed are the most likely consequence of all this.”
   
   Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 1st Cong., 3d sess., 1891–92; MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 375–76, 377.

 Public opposition to the collection of the excise was evident before 1794. Popular enough with affluent easterners, the laws

evoked only sullen compliance in western counties of the southern and middle states where small distilleries abounded and there were large numbers of individually operated stills. Already disenchanted with the course of events under the new government—the drain of specie to the east, an Indian policy considered ineffectual by frontier areas, the operation of the militia laws, failure to open the Mississippi to western trade—westerners made the excise law the focus for dissatisfaction. Sporadic outbreaks of opposition in 1792 prompted GW to issue a proclamation, 15 Sept. 1792, condemning activities that tended “to obstruct the operation of the laws of the United States for raising a revenue upon spirits distilled within the same.” 
   
   The proclamation appeared in the National Gazette, 29 Sept. 1792. For opposition to the excise before the summer of 1794, see Hamilton to GW, 5 Aug. 1794, DLC: Hamilton Papers; FINDLEYWilliam Findley. History of the Insurrection, in the Four Western Counties of Pennsylvania: In the Year M.DCC.XCIV. With a Recital of the Circumstances Specially Connected Therewith: and an Historical Review of the Previous Situation of the Country. Philadelphia, 1796.; BALDWIN [3]Leland D. Baldwin. Whiskey Rebels: The Story of a Frontier Uprising. 1939. Rev. Ed., Pittsburgh, 1968., 76–104; HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 12:305–10, 311–13, 330–33, 336–42, 344–47. On 24 Feb. 1794 GW issued another proclamation offering a reward for the apprehension of members of a band of armed men who had attacked the collector for Westmoreland and Fayette counties (Pittsburgh Gaz., 22 Mar. 1794).

 Over the next two years opposition continued to grow, with much of the agitation centered in the four western counties of Pennsylvania—Washington, Westmoreland, Fayette, and Allegheny—constituting the state’s federal Survey No. 4. Beginning peacefully enough with petitions and memorials requesting repeal, in July 1794 the situation suddenly erupted into violence. The immediate cause of the outbreak was the attempt by federal revenue officers to serve processes issued by the United States District Court at Philadelphia against distillers who had not registered the previous year. One of the provisions of the excise law which westerners found most obnoxious was the requirement that such cases be tried in a district court, usually held at a considerable distance from the residence of the accused. Although legislation was pending to remedy the situation, United States Marshal David Lenox was sent to western Pennsylvania to serve the processes under the original law. He presented the documents without incident in Fayette, Cumberland, and Bedford counties, but in Westmoreland on 15 July 1794 while he was accompanied on his rounds by Col. John Nevill, inspector of the revenue for Survey No. 4, he met armed opposition. Quickly serving as many of his processes as possible, he retreated to Pittsburgh. Somewhat later in the day, Nevill’s house on Bower Hill was attacked by

      

   a group of armed men and Nevill appealed for state militia to put down the rioters. On 17 July the house was again attacked and this time burned.
   
   For the attacks on Bower Hill, see BALDWIN [3]Leland D. Baldwin. Whiskey Rebels: The Story of a Frontier Uprising. 1939. Rev. Ed., Pittsburgh, 1968., 110–28; Hamilton to GW, 5 Aug. 1794, DLC: Hamilton Papers; FINDLEYWilliam Findley. History of the Insurrection, in the Four Western Counties of Pennsylvania: In the Year M.DCC.XCIV. With a Recital of the Circumstances Specially Connected Therewith: and an Historical Review of the Previous Situation of the Country. Philadelphia, 1796., 84–91.

 Word of the violence quickly reached Philadelphia, and on 2 Aug. GW and members of the cabinet met with Gov. Thomas Mifflin and state officials Jared Ingersoll, attorney general, Thomas McKean, chief justice, and Alexander Dallas, secretary of the commonwealth, to consider whether the situation warranted calling out the Pennsylvania militia—a step the state officials plainly opposed.
   
   Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:122–24. Probably the best account of the progress of the insurrection to the beginning of August is Hamilton’s lengthy and detailed description of events in his letter to GW of 5 Aug. 1794, DLC: Hamilton Papers. The letter was printed in Dunlap and Claypoole’s American Daily Advertiser [Philadelphia], 21 Aug. 1794.

 According to an account by Secretary of State Edmund Randolph, the cabinet advised GW to present information on the violence in Westmoreland to one of the associate justices of the Supreme Court or to the district judge of Pennsylvania. “This step was urged by the necessity of understanding without delay all the means, vested in the President for suppressing the progress of the mischief. A caution, however, was prescribed to the attorney-general, who submitted the documents to the judge; not to express to him the most distant wish in the President, that the certificate should be granted.” GW decided the documents should be presented to Associate Justice James Wilson. Hamilton advised that if Wilson issued the required certificate, “it will follow that a competent force of Militia should be called forth and employed to suppress the insurrection and support the Civil Authority.” A “competent force” appeared to Hamilton to be 12,000 militia. Since Mifflin had stated in the 2 Aug. conference that Pennsylvania’s militia forces would be inadequate, Hamilton advised that New Jersey, Maryland, and Virginia also be requested to furnish troops. Associate Justice James Wilson issued the required certificate on 4 Aug. stating that the evidence laid before him indicated that “in the counties of Washington and Alleghany in Pennsylvania, Laws of the United States are opposed, and the Execution thereof obstructed by Combinations too powerful to be suppressed by the ordinary

Course of judicial Proceedings, or by the Powers vested in the Marshal of that District.” 
   
   Randolph to GW, 5 Aug. 1794, and Hamilton to GW, 2 Aug. 1794, DLC:GW; Wilson to GW, 4 Aug. 1794, DNA: RG 46, President’s Messages. Wilson was consulted in compliance with Section 2 of “An Act to provide for calling forth the Militia to execute the laws of the Union, suppress insurrections, and repel invasions” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 264–65 [2 May 1792]). This section provided “that whenever the laws of the United States shall be opposed, or the execution thereof obstructed, in any state, by combinations too powerful to be suppressed by the ordinary course of judicial proceedings, or by the powers vested in the marshals by this act, the same being notified to the President of the United States, by an associate justice or the district judge, it shall be lawful for the President of the United States to call forth the militia of such state to suppress such combinations, and to cause the laws to be duly executed.” See also Randolph to GW, 5 Aug. 1794, DLC:GW.

 On 7 Aug. GW issued a proclamation recapitulating the events in Pennsylvania’s western counties and, citing as his authority the 2 May 1792 Militia Act, stated his determination “under the circumstances of the case, to take measures for calling forth the Militia . . . and I have accordingly determined to do so, feeling the deepest regret for the occasion, but withal, the most solemn conviction, that the essential interests of the Union demand it.” All persons “being insurgents, as aforesaid,” were commanded “on or before the first day of September next, to disperse and retire peaceably to their respective abodes.” 
   
   Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:105–8.

 Gov. Thomas Mifflin issued a similar proclamation on the same day, promising full support of the state government, and Henry Knox sent a circular letter, also dated 7 Aug., to the governors of Pennsylvania, New Jersey, Maryland, and Virginia, requesting those states to supply a total of 12,950 militia.
   
   Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:104–5, 108–10.

 In a final effort to restore order, GW appointed three federal commissioners to meet with the insurgents—Atty. Gen. William Bradford, Federalist Sen. James Ross of Washington County, and Jasper Yeates, associate justice of the Pennsylvania Supreme Court.
   
   Copies of Edmund Randolph’s instructions to the commissioners, 8 Aug. 1794, are in DLC: Pa. Miscellany, Whiskey Rebellion. See also ASP, Miscellaneous,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:86–87; Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:116–18. A similar state commission, appointed by Mifflin, consisted of Thomas McKean and William Irvine.

 On 21–23 Aug. the commissioners met at Pittsburgh with a committee of conference representing the western Pennsylvania

   counties, followed by a second meeting 1–2 Sept., and received some assurances that the committee would work toward restoring order. It was soon evident that the committee of conference’s conciliatory attitude was not shared by their constituents. During September the commissioners’ reports to Philadelphia grew more pessimistic.
   
   Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:155–64, 168–77, 179, 180–82, 198–201. See also BRACKENRIDGE [2]Hugh H. Brackenridge. Incidents of the Insurrection in the Western Parts of Pennsylvania, In the Year 1794. Philadelphia, 1795., 100–107. The committee of conference was appointed by a meeting of delegates from Westmoreland, Fayette, Allegheny, Washington, and part of Bedford counties, Pa., and Ohio County, Va., on 14 Aug. at a meeting at Parkinson’s Ferry (Williamsport, now Monongahela) on the Monongahela River. The committee consisted of 15 members, including such prominent western Pennsylvania leaders as David Bradford, Albert Gallatin, and Hugh Henry Brackenridge.

 Incidents of violence increased, and it appeared that resistance was spreading to western Virginia and Maryland and even eastward in Pennsylvania.
   
   During August and September reports of local meetings, musters of local irregular troops, and addresses against the excise multiplied. Liberty poles, the favorite revolutionary device of the insurgents, appeared in western Pennsylvania townships. For accounts of the sporadic outbreaks of violence in Maryland and Virginia during these months, see the Gazette of the United States [Philadelphia], 3 Sept. 1794; GALLATINAlbert Gallatin. The Speech of Albert Gallatin, A Representative from the County of Fayette, in the House of Representatives of the General Assembly of Pennsylvania, on the Important Question Touching the Validity of the Elections Held in the Four Western Counties of the State, on the 14th day of October, 1794. With Notes and an Appendix, containing sundry Documents relative to the Western Insurrection. Philadelphia, 1795., 13; VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 7:29, 267; Va. Gaz. [Richmond], 15, 29 Sept. 1794. On 23 July leading radicals held an inflammatory meeting at Mingo Creek Presbyterian Church (BALDWIN [3]Leland D. Baldwin. Whiskey Rebels: The Story of a Frontier Uprising. 1939. Rev. Ed., Pittsburgh, 1968., 129–37; FINDLEYWilliam Findley. History of the Insurrection, in the Four Western Counties of Pennsylvania: In the Year M.DCC.XCIV. With a Recital of the Circumstances Specially Connected Therewith: and an Historical Review of the Previous Situation of the Country. Philadelphia, 1796., 91–93). On 26 July the Pittsburgh-Philadelphia post was held up near Greensburg and letters from Pittsburgh residents condemning the insurrection were seized and retaliation carried out against the writers. At the end of July a muster was held on Braddock’s Field, 8 miles from Pittsburgh, at which 5,000 or 6,000 opponents of the excise gathered to listen to inflammatory speeches and engage in target practice (BALDWIN [3]Leland D. Baldwin. Whiskey Rebels: The Story of a Frontier Uprising. 1939. Rev. Ed., Pittsburgh, 1968., 141–55; FINDLEYWilliam Findley. History of the Insurrection, in the Four Western Counties of Pennsylvania: In the Year M.DCC.XCIV. With a Recital of the Circumstances Specially Connected Therewith: and an Historical Review of the Previous Situation of the Country. Philadelphia, 1796., 98–101). For an account of events from the Federalist point of view, see Hamilton to GW, 5 Aug. 1794, DLC: Hamilton Papers.

 On 24 Sept. after their return to Philadelphia the three federal commissioners submitted a detailed report on conditions in western Pennsylvania, reaching the ominous conclusion that “there is no probability that the acts for raising a revenue on distilled spirits and stills can at present be enforced by the usual course of civil authority, and that some more competent force is necessary to cause the laws to be duly executed. . . . This opinion . . . is confirmed by that which is entertained by many intelligent and influential persons, officers of justice and others resident in the western counties, who have lately informed one of the commissioners that whatever assurances might be given, it was, in their judgment, absolutely necessary

that the civil authority should be aided by a military force in order to secure a due execution of the laws.”
   
   Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:293–302.

 In the view of the administration, further conciliatory measures would be useless. On 25 Sept. GW issued a proclamation stating that since he had hoped that “the combinations against the Constitution and the Laws of the United States, in certain of the Western counties of Pennsylvania would yield to time and reflection, I thought it sufficient, in the first instance, rather to take measures for calling for the militia, than immediately to embody them; but the moment is now come, when the overtures of forgiveness, with no other condition, than a submission to Law, have been only partially accepted—when every form of conciliation not inconsistent with the being of Government, has been adopted without effect . . . when, therefore, Government is set at defiance, the contest being whether a small portion of the United States shall dictate to the whole union, and at the expence of those, who desire peace, indulge a desperate ambition; Now therefore I, George Washington, President of the United States, in obedience to that high and irresistible duty, consigned to me by the Constitution, ‘to take care that the laws be faithfully executed;’ deploring that the American name should be sullied by the outrages of citizens on their own Government; . . . but resolved . . . to reduce the refractory to a due subordination to the law; Do Hereby declare and make known, that with a satisfaction, which can be equalled only by the merits of the Militia summoned into service from the States of New-Jersey, Pennsylvania, Maryland, and Virginia, I have received intelligence of their patriotic alacrity, in obeying the call of the present, tho’ painful, yet commanding necessity; that a force, which, according to every reasonable expectation, is adequate to the exigency, is already in motion to the scene of disaffection; . . . And I do, moreover, exhort all individuals, officers, and bodies of men, to contemplate with abhorrence the measures leading directly or indirectly to those crimes, which produce this resort to military coercion. . . . And lastly, I again warn all persons, whomsoever and wheresoever, not to abet, aid, or comfort the Insurgents aforesaid, as they will answer the contrary at their peril.”
   
   Gaz. of the U.S. [Philadelphia], 25 Sept. 1794. In response to GW’s proclamation of 7 Aug., the militia of the four states had been summoned into service by the general orders of New Jersey Gen. Anthony W. White, 23 Aug. (New-Jersey Journal [Elizabeth-Town], 27 Aug.), and proclamations of governors Thomas Mifflin, 7 Aug., Thomas S. Lee, 14 Aug., and Henry Lee, 16 Aug. (Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 2d ser., 4:114, 131–33, 136–37).

  GW decided to accompany the troops at least as far as Carlisle and to decide later whether to continue further on the march.
   
   GW to William A. Washington, 28 Sept. 1794, PPRF.

